DAVISON, Justice.
This original proceeding was filed in this Court under authority granted by the provisions of 19 O.S.Supp.1949, § 896, to secure the approval of sewer improvement bonds to be issued by Washington County Sewer Improvement District No. 1 of Washington County, Oklahoma, in the principal sum of $250,000. Notice of the hearing for such approval was given in manner and form as required and provided by law and no protest or objection to said approval has been filed, ■and no one appeared at the hearing in opposition thereto.
There has been filed with said application a transcript of all the proceedings had in the organization of the sewer improvement district and in the authorization and approval of the improvement sought to be constructed and in the authorization and issuance of the bonds, the proceeds of which are to be used for the payment of the purchase and installation of a sewer system in said district. Said transcript contains copies of all petitions, orders, resolutions and notices with proofs of service thereof. A thorough and complete compliance has been had with the provisions of law governing the same, House Bill No. 278 of the Regular Session of the Twenty-Second Legislature, S.L.1949, C. 22, p. 180 et seq., 19 O.S.Supp.1949, § 871 et seq.
From the record submitted, it appears that the said sewer district was properly and legally created, and the proposed bond issue properly and legally authorized, and therefore this court approves the issuance of the bonds as it is authorized to do by the law above referred to.
The court hereby fixes the period of 10 days within which a petition for rehearing may be filed.